NO. 07-02-0096CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 25, 2002



______________________________





In re CARLA SUE PINKERTON,



              								Relator

_________________________________



Before BOYD, C.J., QUINN, and REAVIS, JJ.



Carla Sue Pinkerton, relator, petitioned this court for a writ of mandamus.  The dispute arises from a temporary order executed by the Hon. Carter Schildknecht, 106
th
 Judicial District, in a proceeding commenced and pending in Dawson County, Texas.  We dismiss the petition for lack of jurisdiction.  

The Texas Constitution provides that the courts of appeal have appellate jurisdiction co-extensive with the limits of their respective districts.  
Tex. Const. 
art. V, § 6 (Vernon Supp. 2002).  Furthermore, §22.201 of the Government Code specifies the counties within each of the fourteen appellate court districts in Texas.  
Tex. Gov’t Code Ann. 
§ 22.201 (Vernon 1988).   And, in describing those comprising  the Seventh Court of Appeals District, Dawson County is not mentioned.  Rather, that county lies within the Eleventh Court of Appeals District. 
 
Id.
 §22.201(l).  Given this and absence of any order from the Texas Supreme Court transferring the matter to us, we have no jurisdiction to entertain the mandamus proceeding.  
See Hogan v. G., C. & S.F. Ry. Co.,
 411 S.W.2d 815, 816 (Tex. Civ. App.--Beaumont 1966, writ ref’d).

Accordingly, the petition for mandamus is dismissed.  



Brian Quinn

 	   	   Justice  



Do not publish.